DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office Action is in response to applicants’ amendment filed on 12/15/2020.  Claims 1-20 are pending in the present application.

Claim Interpretation
1.    	This application includes one or more claim limitations that do not use the word 
 “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: analysis units in claim 1; processor in claim 6, processing unit, analysis system, condition processing unit as in other dependent claims.

2.    Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to a judicial exception enumerated grouping of abstract idea, a mathematical concept in data analysis without significantly more. The claims recite a computer and method for determining a control parameter of processing to be performed on a sample in claim 1, the computer comprising:
 	a memory configured to store a first model indicating a correlation between a 
first processing output obtained by measuring a first sample used for manufacturing, on which the processing is performed and a second processing output obtained by measuring a second sample that is easier to measure than the first sample and on which the processing is performed, and a second model indicating a correlation between the control parameter of the processing performed on the second sample and the second processing output; and

	wherein the computer is configured to control the processing the first and second samples via a processing device connected to the computer, and the processing includes modifying a surface of the first and second samples.
With the broadest reasonable interpretation of the claimed invention as a whole, the cited measured samples for obtaining data in the correlation analysis and the sample analysis in the claim is related to an abstract idea using mathematical concepts to interpret data.  The mathematical concepts are represented in the specification as follows.   As defined in the specification, analyzing a correlation between the processing conditions of the sample and calculating the target processing condition for other actual sample ([0036]).  In para [0037], the analysis models are learning model, statistical analysis model, and other related mathematical model and other support model for substitute models such as physical models in wave optics, wave interferences for wave reflection, laser processing, surface treatments, CVD deposition, and or particle deposition (see para. [0045]).  The cited processing and modifying a surface is by changing the positions of the models, rotating the models, etc. as known in the measurement preparation and sampling taken to collect data.   Thus, it is clear the claimed invention is a mathematical concept for the model analysis because it measures and collects model data from sample processing for the mathematical analysis and data representation.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 
 	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to control the data processing, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to provide stable control between systems of models and for a concrete, useful, integrable activities for an accountable solution.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models cited as equations (specification) are related to well-known data models, convention processes in data computation, generic processor to implement the correlation process, and routinely performed in the data processing and simulation system. The claimed invention is thus directed to nonstatutory subject matter.
	Claim 2 cited the computer according to claim 1, the computer is capable of accessing a database storing data in which the control parameter of the processing performed on the second sample and second processing output are associated with each other, and the second model is generated by executing learning processing using the database.  The cited features are related to sample 
Claim 3 recited the computer according to claim 2, wherein the computer calculates the second processing output corresponding to the target processing output based on the first model, the computer calculates an estimated control parameter for obtaining a second processing output corresponding to the target processing output based on the second model, and the computer outputs the estimated control parameter as the target control parameter.  The claim is directed to data calculation and data representation for the analysis.  It is nonstatutory subject matter.
 	Claim 4 recited the computer according to claim 2, wherein
 	the second processing output includes measured values of a plurality of elements, the computer analyzes a distribution of the second processing output in a space with each of the plurality of elements as an axis with reference to the database,
the computer determines a second processing output to be added with reference to a result of the analysis,
the computer calculates a new control parameter of the processing performed on the second sample by using the second processing output to be added and the second model, the computer inputs the new control parameter to the processing device, the computer acquires a new second processing output from the processing device that has performed the processing based on the new control parameter, and 
the computer registers the new control parameter and the new second processing output in the database in association with each other.  The claimed invention does not show an 
Claim 5 recited the computer according to claim 1, wherein the first sample   and the second sample have a correlation with at least one of a geometric structure and a physical property.  The claim is directed to data correlation for determining similar structures.  It is a mathematical computation and nonstatutory subject matter.
Claim 6 recited a method for determining a control parameter of processing to be performed by a computer on a sample, wherein the computer includes a processor, a memory device connected to the processor, and an interface connected to the processor and connected to an external device,
the memory device stores a first model indicating a correlation between a first processing output obtained by measuring a first sample used for manufacturing, on which the processing is performed, and a second processing output obtained by measuring a second sample that is easier to measure than the first sample and on which the processing is performed,
the method comprising:
a first step of generating, by the arithmetic device processor, a second model indicating a correlation between the control parameter of the processing performed on the second sample and the second processing output by performing learning processing, and storing the second model in the memory device; and
a second step of calculating, by the processor, a target control parameter of the processing performed on the first sample based on the target processing output as the target first processing output, the first model, and the second models; wherein the computer is 
The cited measured samples for obtaining data in the correlation analysis.  As defined in the specification, analyzing a correlation between the processing conditions of the sample and calculating the target processing condition for other actual sample ([0036]).  In para [0037], the analysis models are learning model, statistical analysis model, and other related mathematical model and other support model for substitute models such as physical models in wave optics, wave interferences for wave reflection, laser processing, surface treatments, CVD deposition, and or particle deposition (see para. [0045]).  The cited processing and modifying a surface is by changing the positions of the models, rotating the models, etc. as known in the measurement preparation and sampling taken to collect data.   Thus, it is clear the claimed invention is a mathematical concept for the model analysis because it measures and collects model data from sample processing for the mathematical analysis and data representation.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 
 	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to control the data processing, getting real time data in the real manufacturing related to a real process, physical systems operating in various conditions, and real time control to provide stable control between systems of models and for a concrete, useful, integrable activities for an accountable solution.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit, calculation units and other mathematical models cited as equations (specification) are related to well-known data models, convention processes in data computation, generic processor to perform the mathematical algorithm by correlation of surface data under various conditions and surface conditions of the devices, and routinely performed in the data processing and simulation system. The claimed invention is thus directed to nonstatutory subject matter.
Claim 7 recited the method for determining a control parameter of processing  according to claim 6, wherein the processor is capable of accessing a database storing data in which the control parameter of the processing performed on the second sample and the second processing output are associated with each other, and in the first step, the processor generates the second model by executing learning processing using the database.  The claim is directed to processing and generating data in the analysis.  It is a nonstatutory subject matter. 
Claim 8 recited the method for determining a control parameter of processing 
according to claim 7, wherein the second step comprises:

calculating, by the processor, an estimated control parameter that is a control parameter capable of obtaining a second processing output corresponding to the target processing output based on the second model; and
outputting, by the processor, the estimated control parameter as the target control parameter.  The claimed invention is directed to output data and data representation to the second target model.  It is nonstatutory subject matter.
Claim 9 cited the method for determining a control parameter of processing  according to claim 7, wherein a processing device configured to perform the processing is connected to the computer, the second processing output includes measured values of a plurality of elements, and the method comprises:
analyzing, by the processor, a distribution of the second processing output in a space with each of the plurality of elements as an axis with reference to the database;
determining, by the arithmetic device processor, a second processing output to be added with reference to a result of the analysis;
calculating, by the arithmetic device processor, a new control parameter of the processing performed on the second sample by using the second processing output to be added and the second model;
inputting, by the processor, the new control parameter to the processing device;
acquiring, by the processor, a new second processing output from the processing device that has performed the processing based on the new control parameter, 
	The claim is related to data measurement and collecting data for the analysis.
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  The claim is thus nonstatutory subject matter.
 Claim 10 recited the method for determining a control parameter of processing according to claim 6, wherein the first sample and the second sample have a correlation with at least one of a geometric structure and a physical property.  The claim is related to data correlation.  It is nonstatutory subject matter.
Claim 11 recited a substitute sample that simulates a processing state of a semiconductor sample and is measured by a measurement device, the substitute sample comprising: a first surface formed at a first height from a sample surface; and a second surface formed at a second height higher than the first height, wherein the first surface is subjected to processing of the semiconductor sample affected by the presence of the second surface above the first surface, and a region subjected to the processing on the first surface is measured by the measurement device.  
With the broadest reasonable interpretation of the claimed invention as a whole, the cited measured samples for obtaining data in the correlation analysis and the sample analysis in the claim is related to an abstract idea using mathematical concepts to interpret data.  The 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models cited as equations (specification) are related to well-known data models, convention processes in data computation, generic processor to implement the correlation process, and routinely performed in the data processing and simulation system. The claimed invention is thus directed to nonstatutory subject matter.
This is related to sample measurements and data representation.  It just makes the analysis model but does not integrate the process steps into a real and practical application.  The claim is thus nonstatutory subject matter. 
 	Claim 12 recited the substitute sample according to claim 11, wherein
light passes through the second surface of the substitute sample, and the processed region is measured by the light having passed through the second surface.  The claim is directed to sample measurement.  It does not integrate the steps into a practical solution to a real and useful application.  It is nonstatutory subject matter.
Claim 13 recited the substitute sample according to claim 11, wherein the processing of the semiconductor sample is performed on the first surface through a hole formed in the 
Claim 14 recited the substitute sample according to claim 13, wherein a plurality of the holes is formed, and the processing of the semiconductor sample is performed in each region through each hole formed in the second surface.
	The claim is measurements through the processing the sample.  It is not eligibility subject matter.
Claim 15 recited a measurement system for measuring the substitute sample according to claim 11, the measurement system comprising:
a plurality of light sources or a surface light source;
a processing chamber having a window through which light of the plurality of light sources or the surface light source passes;
a sensor configured to detect light from the substitute sample installed inside the processing chamber, the light being emitted on the substitute sample;
an irradiation unit configured to irradiate the processed region on the first surface with the light; and
a measurement unit configured to measure the processed region based on the sensor that detects the light from the substitute sample.  The claim is directed to sample measurement for data collecting.  The claim does not integrate the process into a specific application for real solution to the application.  The claim is thus nonstatutory subject matter.
Claim 16 recited the measurement system according to claim 15, wherein

Claim 17 cited the measurement system according to claim 15, wherein
the sensor has a spectroscopic function, or comprises a filter configured to disperse light from the substitute sample.  It is related to sample data and data measurement without showing an integration step to the practical application and derived solution for the practical application.  It is nonstatutory subject matter.
Claim 18 recited a measurement method for measuring the substitute sample according to claim 11, the measurement method comprising:
a light-emitting step of emitting light from a plurality of light sources or a surface light source;
a window transmitting step of transmitting the light of the light emitting step to a processing chamber having a window;
a detecting step of detecting light caused by irradiation of the light with respect to a substitute sample provided inside the processing chamber;
an irradiating step of irradiating the processed region on the first surface with the light; and
a measuring step of measuring the processed region by the irradiating step and the detecting step.  The cited steps of measurement and data processing without integration process into the practical application.  These steps for sample measurement and generating data representation are related to nonstatutory subject matter for not directed to integrating the steps to practical application and providing solution activities for such application.

Claim 20 is related to the measurement of the data sample for some environment.  The claim does not show any mechanism to the process integration and the control of the measurement.  It is nonstatutory subject matter for mathematical concepts in general measure space. 

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument control the processing of the samples via a processing device connected to the computer, the examiner responded the claimed invention is directed to a mathematical concept, an abstract idea for the cited features in the claims.   
With the broadest reasonable interpretation of the claimed invention as a whole, the cited measured samples in the processing system as configured for obtaining data in the correlation analysis and the sample analysis in the claim is related to an abstract idea using mathematical concepts to interpret data.  The mathematical concepts are represented in the specification as follows.   As defined in the specification, analyzing a correlation between the processing conditions of the sample and 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to control the data processing, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models cited as equations (specification) are related to well-known data models, convention processes in data computation, generic processor to implement the correlation process, and routinely performed in the data processing and simulation system. The claimed invention is thus directed to nonstatutory subject matter.

Conclusion
1.   	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128